Order entered March 1, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01161-CR

                                ELOY SANCHEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F08-24673-L

                                          ORDER
       The Court GRANTS appellant’s February 28, 2013 motion seeking an extension until

March 4, 2013 to file appellant’s brief to the extent that we ORDER appellant to file his brief

within FIFTEEN DAYS of the date of this order.

       .


                                                     /s/   DAVID EVANS
                                                           JUSTICE